"Wade, 0, J.,
dissenting. I respectfully dissent from the doctrine that there can be any common-law offenses in this Territory in that class of cases where the legislature in the statute has particularly defined what shall constitute crime. A statute is impliedly repealed by a subsequent one revising the whole subject-matter of the first, and if a statute revises the common law, the implication is equally strong. Our statute has defined what shall constitute the crime of burglary, arson, robbery, etc., and is it possible that behind the statute there is another system of crimes in full force and effect, making other and different acts a like offense? I think not. And so in the case of a nuisance, our statute on the subject is a general one. It attempts to cover the whole ground, as does the statute in relation to murder, larceny, etc. And the fact that a statute has been enacted, ought to exclude the possibility of the common law being in force on the same subject. Our statute has defined what shall constitute larceny and the punishment thereof. The common law does the same, and provides that for larcenies above the value of twelve pence, the offender shall be denied the benefit of clergy, provided the crime was committed in a church; but if for a less amount, the offender shall have clergy. Our statute does not cover this exact ground, and for that reason, according to the argument, this portion of the common law is in force here, and offenders against it can be punished. An hundred instances of the same kind might be given, and the whole reason of the matter conclusively demonstrated, to my mind, that in those cases where the statute has attempted to define crimes, the common law upon the same subject is not in force. If the statute had made no provision for nuisances, the common law in relation thereto would be in force; but the legislature having spoken on the subject, the common law ought to be silent. It was a work of folly to enact a Criminal Code, if the common-law system of crimes remains in force, and that it should so remain, seems clear to my mind, was not the intention of the legislature.